Richardson, Judge:
Upon the call of the calendar, Government counsel moved for a dismissal of the instant reappraisement appeal upon the ground that the appeal was untimely filed. Plaintiff’s counsel opposed the motion.
From the official papers before the court, it appears that the involved merchandise, described on the invoice as “ ‘Hitachi’ Roller Chains,” was imported at Seattle, Wash., from Japan, and advanced in value upon appraisement. It further appears from the papers that the instant appeal was received by the collector on February 3, 1965, but that, according to the filed copy of customs Form 4301 (Notice of Ap-praisement) , notice of advance was issued on February 5, 1965. Inasmuch as appraisement herein was not complete until notice of ap-praisement was given (see Wilmington Shipping Company v. United States, 52 Cust. Ct. 642, A.R.D. 114, affirmed, 52 CCPA 89, C.A.D. 864, decided June 17, 1965), filing of the instant appeal was premature, and, hence, untimely. The motion to dismiss is, therefore, granted.
Judgment will be entered accordingly.